Title: To John Adams from Edmund Jenings, 18 March 1780
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Brussels March 18, 1780
     
     I Have the Honor of having receivd your Favor of the 12th Instant, which flatters me much in informing me of your Approbation of my Letters of the first the fifth and the Eigth. I beg the Continuance of your Partiallity, and that You woud Command me in all things.
     I now set down to Answer your Enquiry into the “Sums paid Annually, as Subsidies by France or England to the House of Austria or the King of Prussia or other Powers in former Wars?”
     Offensive and defensive Treaties enterd into between the great European Princes are Seldom carried into Execution by Subsidies. I shoud think therefore, that neither Austria, France Spain or England have ever been subsidizd, or if any of them have been, it has been stipulatd by secret Articles, which have never transpird. Their Power in Men and Money sets them nearly on an Equallity, and had always made them principals in the War they have engagd in together, and as principals, they have generally agreed on a certain reciprocal assistance according to their Abilities of Men and Money, and indeed of the Whole force of their States, as the Occasion may have demanded. There coud not be any Subsidy between France and the Emperor, for as they have been long Rivals, until the last War, they was never any Connection between them. Spain indeed might furnish France with Money, which their Common Interest requird: but I Know not, that she did. With Respect to GB and these grand Powers, I do not find there is any thing of a Subsisting or has been any subsidiary Treaty properly so calld.
     There was no Subsidy stipulatd in the Treaty of Alliance, calld the grand Alliance, between the Emperor the King of GB and the States General in 1689, or in that between GB and the States General in the same year; None in the first partition Treaty in 1698, none in the Alliance between King William 3d Charles 12th and the States General, in 1700. None in the second Partition Treaty in the same year, and none in the second grand Alliance in 1701.
     In 1701, a Treaty of Alliance was enterd into between the King of GB and the States General with the King of Denmark, in which, it was stipulatd, that the King of GB and the States shoud pay the full sums, which was stipulatd to be paid by a Treaty of Alliance which had been enterd into in the Year 1696, one half at the March of the Troops, consisting of 3000 Horses 1000 Dragoons and 8000 foot and another within 6 Months after. I Know not the amount of this Sum, but they were to pay 300000 Crowns Subsidy every year the war Continud, if, the war did not take place and the Troops be on their March, the Charge of raising these Troops was to be paid as follows, 80 Crowns for every Trooper, 60 for every dragoon and 30 Crowns for every foot Soldier. Half of the Money to be paid on their March, and the other on their Arrival at the place of Action.
     In the Treaty of Alliance 1703 between the Emperor Queen Anne and the States General and the King of Poland, the Latter was to raise 23000 foot and 5000 horse 11000 of the foot And 2000 of the horse was to be Armd by the other Confederates, for the Expence of these 13000 Men, they were to give a Milion of Petacoons (of which I Know not the Value) over and above they were to pay 500000 petacoons for Accountring accoutering the Army.
     In 1717, in a Treaty of Alliance between the Kings of France and GB and the United Provinces for the Maintenance of the Treaty of Utrecht, it was agreed, that the two Kings shoud furnish 8000 foot and 2000 Horse and the States General 4000 foot and 1000 horse in Case either of the Allies shoud be attacked; but if money was preferd that the foot should be valued at 10000 Livres per Month for Each 1000 Men, and 1000 horse at 30000 Livres per Month.
     By the Quadruple Alliance 1718, wherein the Emperor the King of GB and the King of France agreed to furnish 8000 foot and 4000 Horse, and the States general 4000 foot and 2000 Horse, if either Party was Attackd, it was stipulatd, that if the Money was chosen by such Party, 1000 foot shoud be valued at 10000 florins of Holland per Month, and 1000 Horse at 30000 florins.
     In the treaty of Alliance, enterd into in the Year 1725, between the King of GB the King of France and the King of Prussia, the two first Kings stipulate to furnish 8000 foot and 2000 horse Each, and the King of Prussia 3000 foot and 2000 horse, and in Case Money was preferd, the 1000 foot was to be valued at 10000 Dutch Guilders by the Month, and 1000 horse at 30000 Guilders of the same money by the Month.
     In the Treaty of Alliance, between GB, France and Denmark the Latter Prince agreed to Keep on foot 24000 Men, officers, Equipages and Artillery, together with another Body of 6000 Men to reinforce the former if necessary, for this the King of France Agreed to pay to Denmark 350000 rix dollars, current Money of Denmark, the same to be paid by way of Advance.
     In 1742, a definitive Treaty was enterd into between his Britannic and her Imperial Majesty of Russia. It was Agreed, that her Imperial Majesty shoud send in Case of an Attack on GB 10000 Infantry, and 2000 Calvalry, and that GB shoud furnish Russia with 12 Ships of the Line carrying 700 Guns and 4560 Men, according to a list, given in, of Each Ship, and in Case Money was rather Chosen, the Sum of 500000 Roubles a Year was to be paid to the respective Power Attacked demanding it.
     This treaty was confirmd by another 1755, wherein it was stipulatd, that Russia shoud keep in readiness on her Frontiers 55000 Men, of which 40000 was to be Infantry and 15000 Cavalry and likewise 40 or 50 Gallies, in Consideration of which, the King of GB engaged to pay to the Empress 500000 Sterling per Ann.
     In 1755 a treaty was enterd into also between the King of GB and the Landgrave of Hesse Cassel, in which, the Latter agreed to hold for the Service of GB 6600 foot and 1400 Horse, with necessary Artillery. The foot was to be paid for at the rate of 30 Crowns per Man, and the Horse at 80 Crowns: besides this a Subsidy of 150000 Crowns was to be paid per Ann., until the said Troops should March, and then the Subsidy was to be augmentd to 300000 Crowns per Ann, the King of GB to pay for the recruiting the Men and for the loss of Cannon. The Prince of Hesse likewise agreed to Augment this body of 8000, if necessary, to 12000 with proper Cannon, and for this 12000 Men 450000 were to be paid Annually so long as they were at the Charge of the Prince, and 225000 when they were at the Charge of the King of GB.
     Beside these foregoing treaties with Russia and Hesse, there was one at the End of the war of 1741, by virtue of which, Russia marchd into the Empire and produced the Treaty of Aix le Chapelle and on which this of 1755 seems to have been formed, and there is one now existing with Hesse for troops to go to America. I have not got a Copy thereof, but it is likely to be found in the Annual Register, together with the treaties with the Princes of Brunswic, Anholt and Anspach for the like Infamous purposes they are of a most Extravagant Nature.
     There are more Subsidiary Treaties, the preceding Ones are not strictly so, but pertake much of this Nature, but what shall we say of the Treaty enterd into with the King of Prussia, whereby GB agreed to pay at one time and that immediatly, 670000 Pounds to Prussia, to be disposed of as He pleased for the Common Cause. This is the Shortest, the Simplest and most succesful Subsidiary Treaty ever made, it was a Sum nobly given, and wisely and bravely disposed of; and was necessary and by no dishonable or the King of Prussia to receive, for tho, He is a great Prince in himself the Powers of his States are weak.
     France has generally Subsidized Sweden and many of the Ecclesi­astical and Temperal Princes on the Rhine, the Terms of which may be seen in the collection of Treaties where may be found too her perpetuate Alliance, founded on Subsidies with the Swiss Cantons.
     I Know not, Sir, whether the foregoing short Abstract will give you any Satisfaction, be pleasd to mention your future doubt, and I will make a stricter Enquiry.
     I am affraid the Enemy has stil unmeritd Success, a Gentleman, who left London last Monday, says, that it was reportd that great News had arrivd, but whether from the Continent or the Islands, He could not tell, but that He heard the Tower Guns firing, and a German Colonel in the french Service has receivd a Letter, which He woud not mention the Contents of but said it was a severe blow on the french. Be so good as to let me hear from you on this Subject, and indeed whatever public News may come to your Knowledge, whether good or bad, that I may, by the Truth, Check the numberless idle and designing Reports of this Town.
     I am obliged to You for enquiring at Mr Grands for the Maps and my nephews Things, but Mr Lee has since informd me, that He left them with the Mistress of the Hotel de Vendome dans le Rue des petits Augustras where He Lodged, who will deliver them, when calld for. Give me leave to beg the Favor of You to send for them.
     David Hartley is to make a Motion this week relative to America, the purport of which may be guessed at by Sir G Savilles Saying He wished He might be Able to inform his Constituents when he went into the Country, that matters were accomodatd with America. I long to hear how the Motion was receivd.
     I have heard in a round about way that Mr Js. reception is in a good Train.
     
      I am Dear Sir with the greatest your most Obt & faithful Hble Servt,
      Edm: Jening
     
    